DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 11/08/2021 has been entered.
Disposition of claims: 
Claim 2 has been canceled.
Claims 1 and 3-11 are pending.
Claims 1, 3, 5-6, and 8 have been amended.
The amendments to claim 8 has overcome the objection of claim 8 set forth in the last Office Action. The objection has been withdrawn.
The amendments to claims 3 and 5 have overcome the rejections of claims 3 and 5 under 35 U.S.C. 112(b) and the rejections of claims 3 and 5 under 35 U.S.C. 112(d) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claim 1 combined with the limitation of the amended claim 5 necessitate a new ground of rejection of claim 5 under 35 U.S.C. 112(b) and 35 U.S.C. 112(d), making this Office Action Final.
The amendments to claims 1, 3, 5-6, and 8 have overcome: 
the rejections of claims 1 and 6-10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 
the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Park et al. (“Anthrylenes with End-Capping Diphenyl moiety for Blue Organic Light-Emitting Diodes”, IEEE, DOI - 10.1109/INEC.2010.5424683) as applied to claims 1 and 6-10 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang).
the rejections of claims 1, 4, and 7-11 under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2009322211 A1) as evidenced by Zaragoza Doerwald (US 2015/0239816 A1, hereafter Zaragoza Doerwald), Nagao et al. (US 2010/0264406 A1, hereafter Nagao), and Egawa et al. (US 2009/0146558 A1, hereafter Egawa).
the rejections of claims 1, 3-5, and 7-10 under 35 U.S.C. 103 as being unpatentable over Je et al. (KR 2011/0027033, figure and table are referred to the original document and texts are referred to the English document, hereafter Je) in view of Xie (CN 108409607 A, figure and table are referred to the original document and texts are referred to the English document, hereafter Xie) and CIE1931 Diagram (web page address https://www.biyee.net/color-science/cie-chromaticity-diagram/, hereafter CIE Diagram) set forth in the last Office Action. 
The rejections have been withdrawn. 

Response to Arguments
Applicant’s arguments see the fifth paragraph of page 12 through the last paragraph of page 16 of the reply filed 11/08/2021 regarding the rejections of claims 1 and 6-10 under 35 
Withdrawal of the rejections renders Applicant’s arguments moot.
Applicant’s arguments see the last paragraph of page 13 through the second paragraph from the bottom of page 14 of the reply filed 11/08/2021 regarding the rejections of claims 1, 3, and 6-10 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079543 A1, hereafter Park ‘543) in view of Takahashi et al. (US 2009322211 A1, hereafter Takahashi) as evidenced by Park et al. (“Anthrylenes with End-Capping Diphenyl moiety for Blue Organic Light-Emitting Diodes”, IEEE, DOI - 10.1109/INEC.2010.5424683) and Du et al. (“Studyonblueorganiclight-emittingdiodesdopedwith4,4’‐bis (9‐ethyl‐3carbazovinylene)‐1,1’‐biphenylinvarioushostmaterials” Optics Comm. 2016, vol 366, page 253-259, hereafter Du) have been considered. 
Applicant argues that amended claim exclude the cited compound and none of the cited references, singularly or combined, discloses or teaches all the features as recited in amended claim 1.
Respectfully, the Examiner does not agree.
The organic light emitting diode of Park ‘543 as taught by Takahashi as evidenced by Park IEEE comprises a first electrode (ITO), a hole transport layer (NPL), a light emitting layer comprising the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park 2 > 2T1, and the light emitting layer is formed using a deposition process (paragraph 79 of page 17 of Office action of 8/16/2021).
The compound of Park ‘543 as modified by Takahashi as evidenced by Park IEEE has following structure (paragraph 65 of page 14 of Office action of 8/16/2021).

    PNG
    media_image1.png
    279
    611
    media_image1.png
    Greyscale

The compound reads on all the features of the claimed anthracene derivative represented by Chemical Formula A of claim 1, wherein R1 and R2 are each independently an unsubstituted alkyl of 1 to 20 carbon atoms (methyl) and a substituted or unsubstituted aryl of 6 to 20 carbon atoms (phenyl). 
Thus, the organic light emitting diode reads on all the features of claims 1, 3, and 6-10.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant recites “the substituents R1 and R2 are each selected from an unsubstituted alkyl of 1 to 5 carbon atoms, a substituted or unsubstituted aryl of 6 to 12 carbon atoms, a cyano, and a halogen selected from F, Cl, Br, and I.” Claim 4 from which claim 5 is dependent requires R1 and R2 to be identical to each other. Therefore, the limitations of claim 5 combined with the limitations of claim 4 require R1 and R2 to be identical to each other and each selected from an unsubstituted alkyl of 1 to 5 carbon atoms, a substituted or unsubstituted aryl of 6 to 12 carbon atoms, a cyano, and a halogen selected from F, Cl, Br, and I.
However, claim 1 appears not to allow both R1 and R2 simultaneously to be unsubstituted alkyls of 1 to 20 carbon atoms, substituted or unsubstituted aryls of 6 to 20 carbon atoms, cyano groups, or halogen atoms, making this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation of claim 5 is identical to the limitation of claim 4. That is, a prior art which reads on all the limitation of claim 4, simultaneously reads on all the limitations of claim 5. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5, Applicant recites “the substituents R1 and R2 are each selected from an unsubstituted alkyl of 1 to 5 carbon atoms, a substituted or unsubstituted aryl of 6 to 12 carbon atoms, a cyano, and a halogen selected from F, Cl, Br, and I.” Claim 4 from which claim 5 is dependent requires R1 and R2 are identical to each other. Therefore, the limitations of claim 5 combined with the limitation of claim 4 require R1 and R2 to be identical to each other and each selected from an unsubstituted alkyl of 1 to 5 carbon atoms, a substituted or unsubstituted aryl of 6 to 12 carbon atoms, a cyano, and a halogen selected from F, Cl, Br, and I.
However, claim 1 appears not to allow both R1 and R2 simultaneously to be unsubstituted alkyls of 1 to 20 carbon atoms, substituted or unsubstituted aryls of 6 to 20 carbon atoms, cyano groups, or halogen atoms.
Currently claim 5 is dependent from claim 1 via intervening claim 4. Therefore, claim 5 fails to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079543 A1, hereafter Park ‘543) in view of Takahashi et al. (US 2009322211 A1, hereafter Takahashi) as evidenced by Park et al. (“Anthrylenes with End-Capping Diphenyl moiety for Blue Organic Light-Emitting Diodes”, IEEE, DOI - 10.1109/INEC.2010.5424683) and Du et al. (“Studyonblueorganiclight-emittingdiodesdopedwith4,4’‐bis (9‐ethyl‐3carbazovinylene)‐1,1’‐biphenylinvarioushostmaterials” Optics Comm. 2016, vol 366, page 253-259, hereafter Du).
Regarding claims 1, 3, 6-8, and 10, Park ‘543 discloses an anthracene derivative used for an organic light emitting diode satisfies the energy relationship, 2ET1 < ET2 ([009]-[012]).
Park ‘543 exemplifies an organic light emitting diode (Example 1 in [187]-[189]) comprising a first electrode (anode, ITO), a hole transport layer (NPL), a light emitting layer comprising Compound 5 as a host and BCzVBi as a dopant, an electron transport layer (Alq3), and a second electrode (cathode, Al), wherein the light emitting layer is formed using a deposition process (“vacuum deposition apparatus” in [187]-[188]). 
Park ‘543 teaches the anthracene derivative having Chemical Formula 1A can be used as a host of the light emitting layer of an organic light emitting diode ([138]; Chemical Formula 1A satisfies the Mathematical Formula 1 because Chemical Formula 1A is an example of the compound satisfying Mathematical Formula 1 in [025] and [060]).
Park ‘543 exemplifies structure of the anthracene derivative having Chemical Formula 1A as shown below ([060]).

    PNG
    media_image2.png
    217
    591
    media_image2.png
    Greyscale
, 
Wherein X11 through X20 can be N or CR11 through CR20, respectively; R11 to R20 can be hydrogen, a substituted or unsubstituted alkyl group, and a substituted or unsubstituted aryl group ([061]-[062]).
Park ‘543 further exemplifies methyl and an unsubstituted phenyl as the substituent of R11 to R20 ([071]). 
The substituent hydrogen at X12-X14 and X17-X19 positions and a methyl group at X11 and X16 are known in the art, as evidenced by Park IEEE (Compound 1 in Fig. 1). Furthermore Park IEEE teaches that the Compound 1 is used as the host material for blue dopant material of an organic light emitting diode and provides high EL efficiency (Abstract) and narrow bandwidth (page 2, column 1, paragraph 1; Tables 1-2). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the anthracene derivative of Park ‘543 by substituting hydrogen at X12-X14 and X17-X19 positions and methyl at X11 and X16 of Chemical Formula 1 of Park ‘543, as taught by Park ‘543 as evidenced by Park IEEE. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and methyl are exemplified substituent groups at X12-X14 and X17-X19 for hydrogen and X11 and X16 for 12-X14 and X17-X19 being hydrogen and X11 and X16 being methyl. Thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, both hydrogen and methyl are finite number of exemplified substituent groups at the substitution positions of X11-X14 and X16-X19 of Chemical Formula 1A of Park ‘543. The choice of the substituents would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting diode.
The modification provides an anthracene derivative having identical structure of Compound 1 of Park IEEE except R15 and R20 of Chemical Formula 1A of Park ‘543 (corresponding to R1 of Applicant’s Chemical Formula A of claim 1).
The only difference between the modified anthracene derivative of Park ‘543 and Applicant’s Compound 4 of claim 6 is the substituent group at R1 position of Applicant’s Chemical Formula A; however, Park ‘543 does teach an unsubstituted phenyl is one of exemplified substituent groups at those substitution positions (corresponding to R15 and R20 of Chemical Formula 1A of Park ‘543) (See Chemical Formula 3-1 in [071]).
Takahashi discloses an anthracene derivative (general Formula (G2) in [017]) used for an organic light emitting diode (Fig. 1, [107]), wherein in the general Formula (G2) R1 and R2 (corresponding to R1 and R2
Takahashi teaches different substituents at R1 and R2 positions provides suppressed crystallization of the film, improved solubility, and easy handling ([061]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the anthracene derivative taught by Park ‘543 as evidenced by Park IEEE by substituting hydrogen at X15 and X20 positions (corresponding to R1 of Applicant’s Chemical Formula A) with an unsubstituted phenyl, as taught by Park ‘543 and Takahashi. 
The motivation of doing so would have provide the compound with suppressed crystallization of the film, improved solubility, and easy handling, based on the teaching of Takahashi.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and an unsubstituted phenyl are exemplified substituent groups at X15 and X20 of Chemical Formula 1A of Park ‘543 and R1 and R2
The modification provides an anthracene derivative having identical structure as Applicant’s Compound 4 of claim 6.

    PNG
    media_image1.png
    279
    611
    media_image1.png
    Greyscale

The anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE reads on the claim limitation above but fails to teach the second triplet excited orbital energy level (T2) of the anthracene derivative is higher than two times the lowest triplet excited orbital energy level (T1) (hereafter “T2 > 2T1”) of claim 1.
It is reasonable to presume that the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE satisfies the equation of T2 > 2T1.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE has identical structure as Applicant’s Compound 4 (specification page 55).
The instant specification (page 55) discloses that Applicant’s Compound 4 satisfies the equation of T2 > 2T1 (T2 = 3.470; 2T1 = 3.382 in Table 3).
Furthermore, Park ‘543 discloses the anthracene derivative having Chemical Formula 1A of Park ‘543 satisfies the energy relationship, 2ET1 < ET2 ([009]-[012], [060]). The anthracene 
Thus, the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE satisfies the equation of T2 > 2T1.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the anthracene derivative of Takahashi is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Park ‘543 does not disclose a specific organic light emitting diode comprising the anthracene derivative of Park ‘543 as modified by Takahashi as evidenced by Park IEEE; however, Park ‘543 does teach the anthracene derivative having Chemical Formula 1A can be used as a host of the light emitting layer of an organic light emitting diode ([138]; Chemical Formula 1A satisfies the Mathematical Formula 1 because Chemical Formula 1A is an example of structure satisfying Mathematical Formula 1 in [025] and [060]).
Park ‘543 exemplifies an organic light emitting diode (Example 1 in [187]-[189]) comprising a first electrode (anode, ITO), a hole transport layer (NPL), a light emitting layer comprising Compound 5 as a host and BCzVBi as a dopant, an electron transport layer (Alq3), and a second electrode (cathode, Al).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE by substituting the Compound 5 of Park ‘543 of the 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Compound 5 of Park ‘543 and the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE are within the scope of the Chemical Formula 1A of Park ‘543. Thus, the substitution of those compounds would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting diode.
The modification provides an organic light emitting diode a first electrode (ITO), a hole transport layer (NPL), a light emitting layer comprising the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE as a host and BCzVBi as a dopant, an electron transport layer (Alq3), and a second electrode (Al), wherein the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE satisfies the energy relationship T2 > 2T1, and the light emitting layer is formed using a deposition process, meeting all the limitations of claims 1, 3, 6-7, 10.

    PNG
    media_image3.png
    228
    585
    media_image3.png
    Greyscale

The organic light emitting diode of Park ‘543 as taught by Takahashi as evidenced by Park IEEE, wherein the dopant (BCzVBi on page 23 of Park ‘543) has identical structure as Applicant’s Chemical Formula 2 of claim 8, wherein A is an unsubstituted aryl of 5 to 50 carbon atoms (phenyl); X1 and X2 are each single bond; Y1 is an unsubstituted alkyl of 1 to 24 carbon atoms (ethyl); Y2 is a substituted aryl of 6 to 24 carbon atoms (substituted phenyl), and Y2 can form an aliphatic, aromatic, or heteroaromatic fused ring with an adjacent radical; and l, n, and m are each 1, meeting all the limitations of claim 8.
It is noted the claim term “adjacent” is interpreted as “not distant” or “nearby” according to the Merriam-Webster online dictionary (web page address = “https://www.merriam-webster.com/dictionary/adjacent”); therefore, the scope of claim term fusion of Y2 of claim 8 is not limited to the radical located at Y1, but any radical located nearby Y2.
Regarding claim 9, the organic light emitting diode of Park ‘543 as taught by Takahashi as evidenced by Park IEEE reads on all the features of claim 1 as outlined above.
The organic light emitting diode of Park ‘543 as taught by Takahashi as evidenced by Park IEEE reads on the claim limitation above but fails to teach the light emitting layer made of a blue light emitting material, a green light emitting material, or a red light emitting material, which emits light in a wavelength range of 380 nm to 800 nm of claim 9.
It is reasonable to presume that the organic light emitting diode of Park ‘543 as taught by Takahashi as evidenced by Park IEEE, wherein the light emitting layer made of a blue light emitting material, a green light emitting material, or a red light emitting material, which emits light in a wavelength range of 380 nm to 800 nm.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Du evidences that a blue light emitting material BCzVBi and the organic light emitting diodes comprising BCzVBi as the light emitting material emits light in a wavelength of around 380 nm to 800 nm (Abstract; Figs. 1, 5, and 7; and Tables 1-2).
The anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE use the compound BCzVBi as the light emitting material of the device.
Thus, the organic light emitting diode of Park ‘543 as taught by Takahashi as evidenced by Park IEEE, wherein the light emitting layer made of a blue light emitting material, a green light emitting material, or a red light emitting material, which emits light in a wavelength range of 380 nm to 800 nm, meeting all the limitations of claim 9.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the anthracene derivative of Takahashi is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079543 A1) in view of Takahashi et al. (US 2009322211 A1) as evidenced by Park et al. (“Anthrylenes with End-Capping Diphenyl moiety for Blue Organic Light-Emitting Diodes”, IEEE, DOI - 10.1109/INEC.2010.5424683) and Du et al. (“Studyonblueorganiclight-emittingdiodesdopedwith4,4’‐bis (9‐ethyl‐3carbazovinylene)‐1,1’‐biphenylinvarioushostmaterials” Optics Comm. 2016, vol 366, page 253-259), as applied to claims 1, 3, and 6-10 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang).
Regarding claim 11, the organic light emitting diode of Park ‘543 as taught by Takahashi as evidenced by Park IEEE reads on all the features of claim 1 as outlined above.
The organic light emitting diode of Park ‘543 as taught by Takahashi as evidenced by Park IEEE comprises a first electrode (ITO), a hole transport layer (NPL), a light emitting layer comprising the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE as a host and BCzVBi as a dopant, an electron transport layer (Alq3), and a second electrode (Al), wherein the anthracene derivative of Park ‘543 as taught by Takahashi as evidenced by Park IEEE satisfies the energy relationship T2 > 2T1, and the light emitting layer is formed using a deposition process.
Park‘543 does not exemplify a specific display device comprising the organic light emitting diode of Park‘543.
Pang discloses a flexible display device (“flexible active matrix OLED display” in Fig. 3) comprising an organic light emitting diode (“C: OLED” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting diode of Park ‘543 as taught by Takahashi as evidenced by Park IEEE by using the diode in the flexible display device of Pang, as taught by Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light emitting diode would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flexible display device.
The resultant device is a flexible display device comprising the organic light emitting diode of Park ‘543 as taught by Takahashi as evidenced by Park IEEE, meeting all the limitations of claim 11.

Claim Objections/Allowable subject matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
As outlined above, Park ‘543 in view of Takahashi is a representation of the closest prior art. As described in more detail above, the organic light emitting diode taught by Park ‘543 in view of Takahashi comprises a host compound having a 9,10-diphenylanthracene structure in the light emitting layer, wherein the phenyl rings at the positions 9 and 10 can be further substituted by alkyl and aryl at the ortho positions of the phenyl rings (corresponding to R1 and R2
However, Claim 4 specifies that the substituents at R1 and R2 positions to be identical to each other. The limitation of claim 1 combined with the limitation of claim 4 requires the substituents at R1 and R2 to be identical and each selected from a substituted or unsubstituted heteroaryl of 2 to 20 carbon atoms or a nitro.
Park ‘543 in view of Takahashi does not teach modifying the compounds of Park ‘543 such that the substituents at R1 and R2 to be identical and each selected from a substituted or unsubstituted heteroaryl of 2 to 20 carbon atoms or a nitro. The prior art does not teach or motivate modifying the compounds of Park ‘543 such that the substituents at R1 and R2 to be identical and each selected from a substituted or unsubstituted heteroaryl of 2 to 20 carbon atoms or a nitro. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786